F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           AUG 28 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

    v.                                                    No. 01-5204
                                                    (D.C. Nos. 01-CV-12-C,
    JEFFREY WILLIAMS,                                    97-CR-171-C)
                                                       (N.D. Oklahoma)
                Defendant - Appellant.


                             ORDER AND JUDGMENT           *




Before HENRY , and HOLLOWAY , Circuit Judges, and             BRORBY , Senior
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Appellant Jeffrey Williams seeks to appeal from the district court’s denial

of his motion to vacate, set aside, or correct his sentence filed pursuant to

28 U.S.C. § 2255. To proceed on appeal before this court, appellant must obtain

a certificate of appealability (COA),       see id. § 2253(c)(1)(B). Appellant sought a

COA from the district court, which request was denied. Appellant reurges that

motion here. A COA will not issue unless appellant makes “a substantial showing

of the denial of a constitutional right.”     Id. § 2253(c)(2). He can make this

showing by demonstrating that the issues he seeks to raise are debatable among

jurists of reason or deserving of further proceedings.      See Slack v. McDaniel , 529

U.S. 473, 484 (2000).

       Appellant seeks to raise six issues on appeal, all based on claims of

ineffective assistance of both retained and appointed counsel in representing him

on federal drug-related charges. Construing appellant’s pro se pleadings liberally,

see Cummings v. Evans , 161 F.3d 610, 613 (10th Cir. 1998), and after careful

consideration of the proposed issues in light of applicable law, we conclude

appellant has not met the standards for issuance of a COA.




                                               -2-
Appellant’s motion for a COA is DENIED and this appeal is DISMISSED.



                                         Entered for the Court



                                         Wade Brorby
                                         Senior Circuit Judge




                               -3-